Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (herein called this “Amendment”),
dated as of October 1, 2004, is among Cimarex Energy Co., a Delaware corporation
(“Borrower”), Bank One, NA, a national banking association having its principal
office in Chicago, Illinois, as LC Issuer and as Administrative Agent, and the
Lenders party to the Original Agreement defined below (“Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Administrative Agent and Lenders entered into that certain
Credit Agreement dated as of October 2, 2002, which was subsequently amended by
that certain First Amendment dated as of April 21, 2003 (as amended,
supplemented, or restated to the date hereof, the “Original Agreement”), for the
purpose and consideration therein expressed, whereby Lenders became obligated to
make loans to Borrower as therein provided; and

 

WHEREAS, J. P. Morgan Securities, Inc. is successor in interest to Banc One
Capital Markets, Inc. as Lead Arranger and Sole Book Runner; and

 

WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Original
Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans which may hereafter be made by Lenders to Borrower, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND REFERENCES

 

§ 1.1.                    Terms Defined in the Original Agreement.  Unless the
context otherwise requires or unless otherwise expressly defined herein, the
terms defined in the Original Agreement shall have the same meanings whenever
used in this Amendment.

 

§ 1.2.                    Other Defined Terms.  Unless the context otherwise
requires, the following terms when used in this Amendment shall have the
meanings assigned to them in this Section 1.2.

 

“Amendment” means this Second Amendment to Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Amendment Documents” means this Amendment, the Renewal Notes and any other
documents and agreements executed and delivered pursuant hereto.

 

“Credit Agreement” means the Original Agreement as amended hereby.

 

“Renewal Notes” means promissory notes in the form of Exhibit A attached hereto
payable to each Lender listed on Schedule 2 hereto, and each of which shall be a
“Note” as defined in Section 2.14 of the Original Agreement.

 

ARTICLE II

 

AMENDMENTS TO ORIGINAL AGREEMENT

 

§ 2.1.                    New Defined Term.  Section 1.1 of the Original
Agreement is hereby amended to add the following definitions thereto in
appropriate alphabetical order to read as follows:

 

“‘Fifty Percent Utilization Period’ means any period during which the Borrowing
Base Usage Percentage on each consecutive day is and remains greater than or
equal to 50%.”

 

“‘Fiscal Year’ means the fiscal year of the Borrower.”

 

§ 2.2.                    Amended Defined Term.  The definitions of “Arranger”
and “Facility Termination Date” in Section 1.1 of the Original Agreement are
hereby amended in their entirety to read as follows:

 

“‘Arranger’ means J. P. Morgan Securities Inc., a Delaware corporation, and its
successors, in its capacity as Lead Arranger and Sole Book Runner.

 

“‘Facility Termination Date’ means October 2, 2009, or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof.”

 

§ 2.3.                    Production Reports.

 

(a)                                  Section 6.1 (vii) is hereby added to the
Original Agreement to read as follows:

 

“(vii)                     Promptly upon the furnishing thereof to the
stockholders of the Borrower, copies of all financial statements, reports and
proxy statements so furnished.”

 

(b)                                 Both Sections 6.1(xii) of the Original
Agreement are hereby deleted and new Section 6.1(xii) is hereby added to read as
follows:

 

2

--------------------------------------------------------------------------------


 

“(xii)                       By March 31 and September 30 of each year,
beginning March 31, 2003, a report describing the gross volume of production and
sales attributable to production during the preceding six-month period from the
properties described in the Engineering Report in Section 6.1(x) or Section
6.1(xi) and describing the related severance taxes, other taxes, and leasehold
operating expenses attributable thereto and incurred during such month.”

 

§ 2.4.                    Insurance.  Section 6.6 of the Original Agreement is
hereby amended in its entirety to read as follows:

 

“The Borrower will furnish to any Lender upon request full information as to the
insurance carried by Borrower and its Subsidiaries.  Upon demand by
Administrative Agent any insurance policies covering Collateral shall be
endorsed (a) to provide for payment of losses to Administrative Agent as its
interests may appear, and (b) during any Fifty Percent Utilization Period, to
provide that such policies may not be canceled or reduced or affected in any
material manner for any reason without fifteen days prior notice to
Administrative Agent, and (c) to provide for any other matters specified in any
applicable Collateral Document or which Administrative Agent may reasonably
require; provided that the Borrower shall self insure against fire, casualty,
and other hazards normally insured against.  Notwithstanding anything contained
in this Section 6.6 or any Collateral Document to the contrary, Borrower may
self insure against all liabilities, risks and hazards to the extent Borrower
deems to be sound business practice.”

 

§ 2.5.                    Restricted Payments.  Section 7.1 of the Original
Agreement is hereby amended in its entirety to read as follows:

 

“7.1.                        Restricted Payments.  The Borrower will not, nor
will it permit any Subsidiary to, directly or indirectly, declare or make any
Restricted Payment during any Fifty Percent Utilization Period; provided that
(a) during any Fifty Percent Utilization Period any Subsidiary may declare and
pay Dividends to the Borrower or to a Wholly-Owned Subsidiary and (b) during any
Fifty Percent Utilization Period, the Borrower and its Subsidiaries may declare
or make Restricted Payments so long as (i) no Default, Unmatured Default or
Deficiency (as defined in Section 2.8) exists or would exist after giving effect
thereto and (ii) all Restricted Payments made by Borrower and its Subsidiaries
at any time during the period from the beginning of the first Fifty Percent
Utilization Period to occur after October 1, 2004 until the Facility Termination
Date (in this Section called the “Calculation Period”), do not exceed
$100,000,000 during the Calculation Period and do not exceed $25,000,000 during
any fiscal year which occurs during the Calculation Period.”

 

§ 2.6.                    Indebtedness.  Sections 7.2(iii), (vi) and (vii) of
the Original Agreement are hereby amended in their entirety to read as follows:

 

“(iii)                         Indebtedness arising under Rate Management
Transactions permitted by Section 7.11.”

 

3

--------------------------------------------------------------------------------


 

“(vi)                        Indebtedness of Borrower in respect of guarantee
obligations of Cimarex Energy Services, Inc., an Oklahoma corporation, which do
not in the aggregate exceed $50,000,000 at any one time outstanding.”

 

“(vii)                     miscellaneous items of Indebtedness not described in
subsections(i) through (vi) above which do not in the aggregate (taking into
account all such Indebtedness of Borrower and its Subsidiaries) exceed
$10,000,000 at any one time outstanding.”

 

§2.7.                       Merger.  Section 7.3 of the Original Agreement is
hereby amended in its entirety to read as follows:

 

“The Borrower will not, nor will it permit any Subsidiary to, merge or
consolidate with or into any other Person, except that a Subsidiary, including,
without limitation, Key, may merge into the Borrower or a Wholly-Owned
Subsidiary.”

 

§2.8.                       Sale of Assets.  Section 7.4(iv) of the Original
Agreement is hereby amended in its entirety to read as follows:

 

“(iv)  Leases, sales or other dispositions of its Property that, together with
all other Property of the Borrower and its Subsidiaries previously leased, sold
or disposed of (other than (i), (ii), and (iii) above) as permitted by this
Section during any fiscal year of Borrower, do not constitute more than 10% of
the Engineered Value of the Borrowing Base Properties as determined by
Administrative Agent in its sole discretion.”

 

§ 2.9.                    Collateral.

 

(a)                                  Section 9.1.1 of the Original Agreement is
hereby amended in its entirety to read as follows:

 

“9.1.1.  To the extent necessary to comply with the first sentence of Section
9.1, (i) within 30 days after the beginning of each Fifty Percent Utilization
Period and within 30 days after each Determination Date that occurs during a
Fifty Percent Utilization Period and (ii) prior to each increase in the
Aggregate Commitment that occurs during a Fifty Percent Utilization Period,
Borrower and its Subsidiaries shall execute and deliver to Administrative Agent,
for the ratable benefit of each Lender, Mortgages in form and substance
acceptable to Administrative Agent and duly executed by Borrower and any such
Subsidiary (as applicable) together with such other assignments, conveyances,
amendments, agreements and other writings (each duly authorized and executed) as
Administrative Agent shall deem necessary or appropriate to grant, evidence and
perfect the Liens required by this Section 9.1.”

 

(b)                                 Section 9.1.4 is hereby added to the
Original Agreement to read as follows:

 

4

--------------------------------------------------------------------------------


 

“9.1.4                  Notwithstanding anything contained in this Section 9.1
to the contrary, except for amendments to Mortgages necessary to reflect the
extended maturity date and changes to the Notes provided for by the Second
Amendment to Credit Agreement dated as of October 1, 2004 among Borrower,
Administrative Agent, and the Lenders party thereto, Borrower shall have no
obligation to provide Mortgages in addition to those Mortgages provided for
prior to the delivery of the Second Amendment until a Fifty Percent Utilization
Period begins, and then only to the extent provided above.”

 

§2.10.                 Confidentiality.  Section 12.11 of the Original Agreement
is hereby amended in its entirety to read as follows:

 

12.11                     Confidentiality.  Each Lender agrees to use any
confidential information which it may receive from the Borrower or its
Affiliates concerning the Borrower or its Affiliates or its or their properties
(“Confidential Information”) solely for the purposes of the Loan Documents and
the transactions provided for therein (the “Purposes”) and not for any other
purpose.  Each Lender agrees to hold Confidential Information in confidence and
to not disclose Confidential Information to any Person other than (a) the other
Lenders, Affiliates of such Lender, and Affiliates of the other Lenders, (b) 
legal counsel to such Lender, (c) professional advisors (such as petroleum
engineering, geological and geophysical firms) who are engaged by such Lender or
any potential Transferee to evaluate the properties of Borrower and its
Affiliates in connection with the Loans, provided that prior to delivering
Confidential Information to any such advisor, such advisor shall have entered
into a confidentiality agreement in the form of Exhibit J, and (d) to any of the
following Persons, provided that such Person is advised of and agrees to be
bound by the obligations of confidentiality contained in this section: (i) the
direct or indirect contractual counterparties of such Lender or such Lender’s
Affiliates in swap agreements relating to the obligations or assets of Borrower
or its Subsidiaries, (ii) rating agencies if required by such agencies in
connection with a rating relating to the Advances hereunder, (iii) any
Transferee, and (iv) as permitted by Section 15.4.  Nothing contained herein
shall be deemed to prevent disclosure of any Confidential Information if such
disclosure (i) is required by law, rule, regulation or regulatory officials,
(ii) is required to be made in a judicial, administrative or governmental
proceeding pursuant to a valid subpoena or other applicable order, or (iii) is
made to any Person in connection with any legal proceeding to which such Lender
is a party; provided, however, in making any such disclosure, only that portion
of the Confidential Information relevant in the circumstances described above
shall be disclosed and all reasonable efforts have been taken to preserve the
confidentiality thereof.”

 

§2.11.                 Pricing Schedule.  Schedule 1 to the Original Agreement
is hereby deleted and there is hereby substituted therefore new Schedule 1,
which shall be identical to Schedule 1 attached hereto. The changes reflected in
the revised Pricing Schedule shall be effective as of the date hereof.

 

5

--------------------------------------------------------------------------------


 

§2.12.                 Lenders Schedule.  Schedule 2 to the Original Agreement
is hereby deleted and there is hereby substituted therefore new Schedule 2,
which shall be identical to Schedule 2 attached hereto.

 

§2.13.                 Disclosure Schedule.  Schedule 3 to the Original
Agreement is hereby deleted and there is hereby substituted therefor, new
Schedule 3, which shall be identical to Schedule 3 attached hereto.

 

§2.14.                 Confidentiality Agreement.  The Original Agreement is
hereby amended by adding Exhibit J, which shall be identical to Exhibit J
attached hereto.

 

§2.15.                 Redetermination of the Borrowing Base.  Administrative
Agent hereby notifies Borrower that from the date hereof until the next date
hereafter as of which the Borrowing Base is redetermined, the Borrowing Base
shall be $300,000,000.

 

§2.16.                 Aggregate Commitment.  Borrower, Administrative Agent and
Lenders hereby confirm that as of the date hereof, the Aggregate Commitment is
$200,000,000.

 

§2.17.                 Address of Borrower.  For purposes of Section 16.1 of the
Original Agreement, Borrower hereby notifies Administrative Agent and Lenders
that the new address of Borrower and its Subsidiaries is as follows:

 

Paul Korus

Cimarex Energy Co.

1700 Lincoln Street, Suite 1800

Denver, Colorado  80203

 

ARTICLE III

 

CONDITIONS OF EFFECTIVENESS

 

§ 3.1.                    Effective Date.  This Amendment shall become effective
as of the date first above written when and only when:

 

(a)                                  Administrative Agent shall have received
all of the following, at Administrative Agent’s office, duly executed and
delivered and in form and substance satisfactory to Administrative Agent, all of
the following:

 

(i)                                     this Amendment;

 

(ii)                                  a Guaranty of Key Production Texas L.P.,
Cimarex Texas L.P., Key Texas LLC, and Cimarex Texas LLC (each a “New
Guarantor”);

 

(iii)                               a Partnership Interest Pledge Agreement by
Cimarex, Key, Key Texas LLC and Cimarex Texas LLC and an LLC Interest Pledge
Agreement by Cimarex and Key;

 

6

--------------------------------------------------------------------------------


 

(iv)                              the Renewal Notes;

 

(v)                                 certificates of the Secretary of each of
Borrower and Key, dated the date of this Amendment, certifying: (a) that
resolutions previously adopted by the Board of Directors of each of Borrower and
Key, respectively, authorize the execution, delivery and performance of this
Amendment and the other Amendment Documents by Borrower and Key and remain in
full force and effect; and (b) the names and true signatures of the officers of
the Borrower and Key, respectively, authorized to sign this Amendment and the
other Amendment Documents;;

 

(VI)                              COPIES OF THE ARTICLES OF ORGANIZATION OR
CERTIFICATE OF LIMITED PARTNERSHIP, AS APPLICABLE, AND THE OPERATING AGREEMENT
OR LIMITED PARTNERSHIP AGREEMENT, AS APPLICABLE OF EACH NEW GUARANTOR, TOGETHER
WITH ALL AMENDMENTS, AND A CERTIFICATE OF GOOD STANDING, EACH CERTIFIED BY THE
APPROPRIATE GOVERNMENTAL OFFICER IN ITS JURISDICTION OF ORGANIZATION;

 

(VII)                           A WRITTEN OPINION OF COUNSEL TO BORROWER WITH
RESPECT TO THE AMENDMENT DOCUMENTS AS TO THE MATTERS LISTED IN SCHEDULE 4
HERETO, IN FORM AND SUBSTANCE ACCEPTABLE TO ADMINISTRATIVE AGENT; AND

 

(viii)                        such other supporting documents as Administrative
Agent may reasonably request.

 

(b)                                 Borrower shall have paid, in connection with
such Loan Documents, all fees and reimbursements to be paid to Administrative
Agent pursuant to any Loan Documents, or otherwise due Administrative Agent and
including fees and disbursements of Administrative Agent’s attorneys.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

§ 4.1.                    Representations and Warranties of Borrower.  In order
to induce Administrative Agent and each Lender to enter into this Amendment,
Borrower represents and warrants to Administrative Agent and each Lender that:

 

(a)                                  The representations and warranties
contained in Article V of the Original Agreement are true and correct at and as
of the time of the effectiveness hereof, except to the extent that the facts on
which such representations and warranties are based have been changed by the
extension of credit under the Credit Agreement.

 

(b)                                 Borrower is duly authorized to execute and
deliver this Amendment and the other Amendment Documents and is and will
continue to be duly authorized to borrow monies and to perform its obligations
under the Credit Agreement.  Borrower has duly taken all corporate action
necessary to authorize the execution and delivery of this Amendment and the
other

 

7

--------------------------------------------------------------------------------


 

Amendment Documents and to authorize the performance of the obligations of
Borrower hereunder and thereunder.

 

(c)                                  The execution and delivery by Borrower of
this Amendment and the other Amendment Documents, the performance by Borrower of
its obligations hereunder and thereunder and the consummation of the
transactions contemplated hereby and thereby do not and will not conflict with
any provision of law, statute, rule or regulation or of the certificate of
incorporation and bylaws of Borrower, or of any material agreement, judgment,
license, order or permit applicable to or binding upon Borrower, or result in
the creation of any lien, charge or encumbrance upon any assets or properties of
Borrower.  Except for those which have been obtained, no consent, approval,
authorization or order of any court or governmental authority or third party is
required in connection with the execution and delivery by Borrower of this
Amendment and the other Amendment Documents or to consummate the transactions
contemplated hereby and thereby.

 

(d)                                 When duly executed and delivered, each of
this Amendment and the Credit Agreement will be a legal and binding obligation
of Borrower, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and by equitable principles of general
application.

 

(e)                                  The audited annual consolidated financial
statements of Borrower dated as of December 31, 2003 fairly present the
consolidated financial position at such dates and the consolidated statement of
operations and the changes in consolidated financial position for the periods
ending on such dates for Borrower.  Copies of such financial statements have
heretofore been delivered to each Lender.  Since such dates no material adverse
change has occurred in the financial condition or businesses or in the
consolidated financial condition or businesses of Borrower.

 

ARTICLE V

 

MISCELLANEOUS

 

§ 5.1.                    Ratification of Agreements.  The Original Agreement as
hereby amended is hereby ratified and confirmed in all respects.  Any reference
to the Credit Agreement in any Loan Document shall be deemed to be a reference
to the Original Agreement as hereby amended.  Any reference to the Notes in any
other Loan Document shall be deemed to be a reference to the Renewal Notes
issued and delivered pursuant to this Amendment. The execution, delivery and
effectiveness of this Amendment and the other Amendment Documents shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lenders under the Credit Agreement or any other Loan Document nor
constitute a waiver of any provision of the Credit Agreement or any other Loan
Document.

 

§ 5.2.                    Survival of Agreements.  All representations,
warranties, covenants and agreements of Borrower herein shall survive the
execution and delivery of this Amendment and

 

8

--------------------------------------------------------------------------------


 

the performance hereof, including without limitation the making or granting of
the Loans, and shall further survive until all of the Obligations are paid in
full.  All statements and agreements contained in any certificate or instrument
delivered by Borrower or any Subsidiary hereunder or under the Credit Agreement
to any Lender shall be deemed to constitute representations and warranties by,
and/or agreements and covenants of, Borrower under this Amendment and under the
Credit Agreement.

 

§ 5.3.                    Loan Documents.  This Amendment and the other
Amendment Documents are each a Loan Document, and all provisions in the Credit
Agreement pertaining to Loan Documents apply hereto and thereto.

 

§ 5.4.                    CHOICE OF LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE THE INTERNAL LAWS OF THE STATE OF COLORADO, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

§ 5.5.                    Counterparts.  This Amendment may be executed in any
number counterparts, all of which taken together shall constitute one agreement,
and any of the parties hereto may execute this Amendment by signing any such
counterpart.  This Agreement shall be effective when it has been executed by the
Borrower, the Administrative Agent, the LC Issuer and the Lenders and each party
has notified the Administrative Agent by facsimile transmission or telephone
that it has taken such action.

 

§ 5.6.                    Agents.  Notwithstanding the cover page to the
Original Agreement, effective upon the delivery of the Second Amendment, the
Co-Syndication Agents shall be U.S. Bank National Association and Bank of
America, N.A., and the Documentation Agent shall be Wells Fargo Bank, N.A.

 

§ 5.7.                    Mortgages.  Borrower shall deliver to the
Administrative Agent, within 60 days after the date of this Amendment, all
Mortgage amendments necessary to reflect the extended maturity date and changes
to the Notes described in this Amendment, in form and substance acceptable to
Administrative Agent.  Failure to do so shall constitute a Default.

 

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

By:

/s/ Paul Korus

 

 

Paul Korus

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

BANK ONE, NA,

 

Individually, as LC Issuer and as Administrative Agent

 

 

 

 

 

By:

/s/ J. Scott Fowler

 

 

J. Scott Fowler

 

 

Director, Capital Markets

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., a Lender

 

 

 

 

 

By:

/s/ Michael D. Earl

 

 

Michael D. Earl

 

 

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF OKLAHOMA, N.A., a Lender

 

 

 

 

 

By:

/s/ Michael M. Logan

 

 

Michael M. Logan

 

 

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, formerly known as Comerica

 

Bank – Texas, a Lender

 

 

 

 

 

By:

/s/ Peter L. Sefzik

 

 

Peter L. Sefzik

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

NATEXIS BANQUES  POPULAIRES, a Lender

 

 

 

 

 

By:

/s/ Donovan C. Broussard

 

 

Donovan C. Broussard

 

 

Vice President & Manager

 

 

 

 

 

By:

/s/ Louis P. Laville, III

 

 

Louis P. Laville, III

 

 

Vice President & Manager

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A., a Lender

 

 

 

 

 

By:

/s/ Kimberly Coil

 

 

Kimberly Coil

 

 

Assistant Vice President

 

 

 

 

 

By:

/s/ Ali Ahmed

 

 

Ali Ahmed

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

a Lender

 

 

 

 

 

By:

/s/ Kathryn A. Gaiter

 

 

Kathryn A. Gaiter

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., a Lender

 

 

 

 

 

By:

/s/ Laura Bumgarner

 

 

Laura Bumgarner

 

 

Relationship Manager

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, a Lender

 

 

 

 

 

By:

/s/ John M. Falbo

 

 

John M. Falbo

 

 

Senior Vice President

 

--------------------------------------------------------------------------------


 

Second Amendment

 

CONSENT AND AGREEMENT

 

Each undersigned Guarantor hereby (i) consents to the provisions of this
Amendment and the transactions contemplated herein, (ii) ratifies and confirms
the Subsidiary Guaranty dated as of October 2, 2002 made by it for the benefit
of Administrative Agent and Lenders executed pursuant to the Credit Agreement
and the other Loan Documents to which such Guarantor is a party, (iii) agrees
that all of its respective obligations and covenants thereunder shall remain
unimpaired by the execution and delivery of this Amendment and the other
documents and instruments executed in connection herewith, and (iv) agrees that
the Guaranty and such other Loan Documents shall remain in full force and
effect.

 

 

KEY PRODUCTION COMPANY, INC.

 

 

 

 

 

By:

/s/ Paul Korus

 

 

 

Paul Korus

 

 

Vice President, Chief Financial Officer & Treasurer

 

 

 

 

BROCK GAS SYSTEMS AND EQUIPMENT, INC.

 

 

 

 

 

By:

/s/ Paul Korus

 

 

 

Paul Korus

 

 

Vice President, Chief Financial Officer & Treasurer

 

 

 

 

COLUMBUS ENERGY CORP.

 

 

 

 

 

By:

/s/ Paul Korus

 

 

 

Paul Korus

 

 

Vice President, Chief Financial Officer & Treasurer

 

 

 

 

CIMAREX ENERGY SERVICES, INC.

 

 

 

 

 

By:

/s/ Paul Korus

 

 

 

Paul Korus

 

 

Vice President, Chief Financial Officer & Treasurer

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

PRICING SCHEDULE

 

Applicable
Margin

 

Level I
Status

 

Level II
Status

 

Level III
Status

 

Level IV
Status

 

Level V
Status

 

Eurodollar Rate

 

1.125

%

1.25

%

1.375

%

1.50

%

1.75

%

Floating Rate

 

0.00

%

0.00

%

0.125

%

0.25

%

0.50

%

 

Applicable Fee
Rate

 

Level I
Status

 

Level II
Status

 

Level III
Status

 

Level IV
Status

 

Level V
Status

 

Commitment Fee

 

0.25

%

0.30

%

0.375

%

0.375

%

0.50

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Level I Status” exists at any date if, the Borrowing Base Usage Percentage on
such date is less than 25%.

 

“Level II Status” exists at any date if, on such date Borrowing Base Usage
Percentage is greater than or equal to 25% and less than 50%.

 

“Level III Status” exists at any date if, Borrowing Base Usage Percentage on
such date is greater than or equal to 50% and less than 75%.

 

“Level IV Status” exists at any date if Borrowing Base Usage Percentage on such
date is greater than or equal to 75% and less than 90%.

 

“Level V Status” exists at any date if Borrowing Base Usage Percentage on such
date is greater than or equal to 90%.

 

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

 

The Applicable Margin and Applicable Fee Rate shall be determined on a daily
basis in accordance with the foregoing table based on the Borrowing Base Usage
Percentage on such day.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

LENDERS SCHEDULE

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

DISCLOSURE SCHEDULE

 

A.                                    Subsidiaries (Section 5.8):

 

Name

 

Type

 

Jurisdiction

 

Owned

 

 

 

 

 

 

 

 

 

Cimarex Energy Services, Inc.

 

Corporation

 

Oklahoma

 

100% owned by Borrower

 

 

 

 

 

 

 

 

 

Key Production Company, Inc.

 

Corporation

 

Delaware

 

100% owned by Borrower

 

 

 

 

 

 

 

 

 

Columbus Energy Corp.

 

Corporation

 

Colorado

 

100% owned by Key Production Company, Inc.

 

 

 

 

 

 

 

 

 

Brook Gas Systems and Equipment, Inc.

 

Corporation

 

Texas

 

100% owned by Key Production Company, Inc.

 

 

 

 

 

 

 

 

 

Columbus Gas Services, Inc.

 

Corporation

 

Delaware

 

100% owned by Columbus Energy Corp.

 

 

 

 

 

 

 

 

 

Columbus Texas, Inc.

 

Corporation

 

Nevada

 

100% owned by Columbus Energy Corp.

 

 

 

 

 

 

 

 

 

Columbus Energy, LP

 

Limited Partnership

 

Texas

 

1% owned by Columbus Energy Corp. and 99% owned by Columbus Texas, Inc.

 

 

 

 

 

 

 

 

 

Cimarex Texas L.P.

 

Limited Partnership

 

Texas

 

99% by Cimarex Texas LLC and 1% by Cimarex Energy Co.

 

 

 

 

 

 

 

 

 

Cimarex Texas LLC

 

Limited Liability Company

 

Colorado

 

100% by Cimarex Energy Co.

 

 

 

 

 

 

 

 

 

Key Production Texas L.P.

 

Limited Partnership

 

Texas

 

99% by Key Texas LLC and 1% by Key Production Company, Inc.

 

 

 

 

 

 

 

 

 

Key Texas LLC

 

Limited Liability Company

 

Colorado

 

100% by Key Production Company

 

 

 

 

 

 

 

 

 

Cimarex California Pipeline LLC

 

Limited Liability Company

 

Colorado

 

100% by Cimarex Energy Co.

 

 

--------------------------------------------------------------------------------


 

B.                                    Defined Benefit Pension Plan (Section
5.9):

 

In 1997, Key completed the termination of the defined benefit plan of Brock
Exploration Company, which at the time was a wholly-owned subsidiary of Key. 
The plan was terminated in a standard termination, and Key made all of the
required filings with the Internal Revenue Service and with PBGC.

 

C.                                    Existing Indebtedness (Section 7.2(ii)):

 

1.                                       Borrower may have obligations arising
under joint operating agreements in the normal course of business.

 

2.                                       Take or pay liabilities recorded on the
books of Borrower and/or Key that do not currently exceed $1,000,000.

 

3.                                       At present, Borrower has several
operating leases with various expiration dates and terms.  The operating leases
represent commitments for office space.  As operating leases expire or
requirements for office space change, the Borrower may possibly renew,
renegotiate, terminate, or make arrangements for additional office space.

 

4.                                       In the normal course of business,
Borrower makes drilling commitments on oil and gas wells.  These drilling
commitments become contingent liabilities when a well is approved for drilling
or in the process of being drilled.  An estimate of these amounts is disclosed
in the Management’s Discussion and Analysis of Financial Condition and Result of
Operations as filed with the Securities and Exchange Commission in the Company’s
annual report filed on form 10-K and quarterly report filed on form10-Q.  Even
though these commitments are routine, the dollar amount and number of
commitments may vary greatly depending on the number of projects approved and in
progress, the stage completion and the estimated costs.

 

5.                                       Borrower is in the process of
implementing a purchase card (company card and payment) program.  Cards will be
issued to field employees (pumpers) for fuel maintenance on company vehicles.  
Cards will also be issued to employees for travel and entertainment, and other
approved business purposes.  The Borrower will be obligated per the terms of the
“purchase card agreement.” Currently, Borrower has an airline travel account
through American Express and various gas cards like Wright Express and Texaco
for fuel and maintenance in the field.  The new purchase card program is
intended to replace existing credit card arrangements.

 

D.                                    Investments, Acquisitions, Partnerships
and Joint Ventures (Section 7.5 (iii)):

 

None

E.                                      Existing Liens (Section 7.6 (v)):

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

OPINION MATTERS

 

•                  Each entity is validly existing and in good standing under
the laws of the state of its organization.

 

•                  Each entity has the power and authority to execute and
deliver each Amendment Document to which it is a party and to perform its
obligations thereunder.

 

•                  Each Amendment Document has been duly authorized, executed
and delivered by each entity party thereto.

 

•                  Each party to an Amendment Document is in good standing and
duly authorized to do business in each state in which it does business.

 

•                  Each Amendment Document is enforceable against each entity
party thereto to it in accordance with its terms.

 

•                  The Credit Agreement as amended by the Amendment is
enforceable against the Borrower in accordance with its terms.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTE

 

$                      

October 1, 2004

 

Cimarex Energy Co., a Delaware corporation (the “Borrower”), promises to pay to
the order of                                            (the “Lender”) the
principal sum of                                          Dollars
($                     ) or, if greater or less, the aggregate unpaid principal
amount of all Loans made by the Lender to the Borrower pursuant to Article II of
the Agreement (as hereinafter defined), in immediately available funds at the
main office of Bank One, NA in Chicago, Illinois, as Administrative Agent,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement.  The Borrower shall pay the principal of
and accrued and unpaid interest on the Loans in full on the Facility Termination
Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of October 2, 2002 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the lenders party thereto, including the
Lender, the LC Issuer and Bank One, NA, as Administrative Agent, to which
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated.  This Note is secured pursuant
to the Collateral Documents and guaranteed pursuant to the Guaranty, all as more
specifically described in the Agreement, and reference is made thereto for a
statement of the terms and provisions thereof. Capitalized terms used herein and
not otherwise defined herein are used with the meanings attributed to them in
the Agreement.  This Note is given in partial renewal, extension and restatement
of (but not in extinguishment or novation of) indebtedness evidenced by the
Notes issued under the Agreement prior to the date hereof.

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF CIMAREX ENERGY CO.,
DATED OCTOBER 1, 2002

 

Date

 

Principal
Amount of
Loan

 

Maturity
of Interest
Period

 

Principal
Amount
Paid

 

Unpaid
Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

CONFIDENTIALITY AGREEMENT

 

 

[Insert Date]

 

 

 

 

 

Re:             Credit Agreement, dated as of October 2, 2002, as amended (the
“Credit
Agreement”), among Cimarex Energy Co. (“Cimarex”), Bank One, NA, as
Administrative Agent and certain Lenders party thereto

 

Ladies and Gentlemen:

 

                                      (“Lender”) has requested that you assist
it in evaluating oil and gas properties (and the related reserves and
production) of Cimarex Energy Co. and its subsidiaries (collectively, the
“Company”) for purposes of determining the Borrowing Base under the Credit
Agreement, which Borrowing Base is to be determined semiannually by April 30 and
October 30 of each year and pursuant to certain Special Redeterminations
(“Determination Date”).  Lender has made and/or will make available to you
certain information concerning the Company’s oil and gas properties and related
operations (all of which information so provided to you, whether prior or
subsequent to your execution of this agreement, shall be known as the
“Evaluation Material”).  The term “Evaluation Material” does not include
information which is or becomes generally available to you on a non-confidential
basis, provided that the source of such information was not known by you after
due inquiry to be bound by a confidentiality agreement or other obligation of
confidentiality with respect to such information.

 

You agree that you will use the Evaluation Material solely for the purposes
described above and that the Evaluation Material will not be used for any other
purpose.  You agree to keep the Evaluation Material confidential and not to
disclose the Evaluation Material to any person or entity other than such of your
officers, directors and employees who have a bona fide need to have access to
the Evaluation Material in order for you to carry out the purposes described
above and who have agreed in writing to be bound by the obligations of
confidentiality contained herein.  You shall be responsible and liable for any
use or disclosure of the Evaluation Material by such parties in violation of
this agreement.  Nothing contained herein shall be deemed to prevent disclosure
of any of the Evaluation Material if, in the opinion of your legal counsel, such
disclosure is legally required to be made in a judicial, administrative or
governmental proceeding pursuant to a valid subpoena or other applicable order;
provided, however, you shall give the Company at least 10 days prior written
notice (unless less time is permitted by the applicable proceeding) before
disclosing any of the Evaluation Material in a proceeding and, in making such
disclosure, you will disclose only that portion thereof required to be disclosed
and shall take all reasonable efforts to preserve the confidentiality thereof,
including obtaining protective orders and supporting the Company in
intervention.

 

--------------------------------------------------------------------------------


 

The Company specifically disclaims and makes no representation or warranty,
express or implied, to you with respect to the Evaluation Material.  You agree
not to make or reproduce any copies of any document (or any portion thereof) or
other materials which is part of the Evaluation Material.  Within twenty
business days after the applicable Determination Date for which the Evaluation
Material was made available to you, you will return to the Company all documents
(including all copies thereof) and other materials which have been delivered or
disclosed to you or which you have obtained, as part of the Evaluation Material.

 

You agree that if this agreement is breached, or if a breach hereof is
threatened, the remedy at law may be inadequate, and therefore, without limiting
any other remedy at law or in equity, an injunction, restraining order, specific
performance and other forms of equitable relief or money damages or any
combination thereof shall be available to the Company.  The successful party in
any action or proceeding brought to enforce this agreement shall be entitled to
recover the costs, expenses and fees incurred in any such action or proceeding,
including, without limitation, attorney’s fees and expenses.

 

This agreement is personal unto you, and you may not assign, pledge or otherwise
transfer your rights or delegate your duties or obligations under this agreement
without the prior written consent of the Company.

 

This agreement constitutes the entire understanding between us with respect to
the subject matter thereof and supersedes all negotiations, prior discussions,
or prior agreements and understandings relating to such subject matter.  All
duties, obligations, rights, powers and remedies provided herein are in addition
to the duties, obligations and rights, powers and remedies existing at law or in
equity, including, without limitation, the Uniform Trade Secrets Act and similar
statutes and rules of law pertaining to trade secrets and confidential and
proprietary information.

 

This agreement shall be governed by and construed in accordance with the laws of
the State of Colorado, without giving effect to its conflicts of laws,
principles or rules.  The parties consent to jurisdiction and venue in any court
of competent jurisdiction in such state and in and to the federal courts sitting
in such state.

 

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter to the Company.

 

 

 

Very truly yours,

 

 

 

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------